Order entered July 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00790-CV

                               IN RE JOHN CLOUD, Relator

                Original Proceeding from the 195th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. F93-61603

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE